Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 16/280,890, issued as US Patent 10,947,516, which is a divisional of 15/444,020, issued as US Patent 10,266,813.
The amendment filed on September 9, 2022 has been entered.
Claims 1 and 4-13 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of SEQ ID NO:1 as the parent polymerase and the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S in the reply filed on November 18, 2021 and April 14, 2022.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2021 and April 14, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Response to Arguments
 	Applicant’s amendment and arguments filed on September 9, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 6-7 of the Remarks, filed September 9, 2022, with respect to claims 1, 4, and 9-11 have been fully considered and are persuasive.  Claim 1 has been amended to recite amino acid substitutions.  Therefore, the rejection of claims 1, 4, and 9-11 under 35 U.S.C. 112(a) have been withdrawn.  

Claim Rejections - 35 USC § 102
 Applicant’s arguments, see page 8 of the Remarks, filed September 9, 2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  Claim 1 has been amended to recite amino acid substitutions, which are not taught by Ayer (US 10,308,918 - form PTO-892).  Therefore, the rejection of claims 1 and 9 under 35 U.S.C. 102(a)(2) as being anticipated by Ayer has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,266,813 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1 of the reference patent.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a DNA polymerase having at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and a Y242X amino acid substitution, and claim 2 of the reference patent recites that the DNA polymerase has the same strain displacement compared to SEQ ID NO:1.  Therefore, claims 1-2 of the reference patent anticipates claims 1-2 of the instant application.
Regarding claim 4 of the instant application, claim 15 of the reference patent recites that the DNA polymerase of claim 1 comprises the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S.  Therefore, claim 15 of the reference patent anticipates claim 3 the instant application.
Regarding claims 9-11 of the instant application, claims 5-7 of the reference patent recites that the DNA polymerase of claim 1 has an extension rate that is greater or equal, is at least 1.5X greater, or is from 1.5X to 5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, claims 5-7 of the reference patent anticipates claims 9-11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  	Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Claims 1 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,947,516 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1 of the reference patent.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a DNA polymerase having at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and an L125 amino acid substitution, claim 2 of the reference patent recites that the DNA polymerase has the same strain displacement compared to SEQ ID NO:1, and claim 4 of the reference patent recites that the DNA polymerase of claim 1 comprises the amino acid substitution L125K.  Therefore, claims 1-2 and 4 of the reference patent anticipates claim 1 of the instant application.
Regarding claims 9-11 of the instant application, claims 14-15 of the reference patent recites that the DNA polymerase of claim 1 has an extension rate that is greater or equal or is at least 1.5X greater than the DNA polymerase of SEQ ID NO:1.  Therefore, claims 14-15 of the reference patent anticipates claims 9-11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,034,999 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1 or 2.  SEQ ID NO:1 and 2 of the instant application are identical to SEQ ID NO:1 and 2, respectively, of the reference patent.
Regarding claims 1 and 4 of the instant application, claims 1 and 5 of the reference patent recites a DNA polymerase having the amino acid sequence of SEQ ID NO:14, which comprises the amino acid substitutions T529M+S366A+A547F+Y242G/A/L/S, has at least 80% sequence identity to SEQ ID NO:1, lower exonuclease activity compared to SEQ ID NO:1, and the same strain displacement compared to SEQ ID NO:1 (see Column 13, line 58 through Column 14, line 6, Column 14, line 48-67, and Example 1). Therefore, claims 1 and 5 of the reference patent anticipates claims 1 and 4 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,851,353 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1.  SEQ ID NO:1 of the instant application is identical to SEQ ID NO:1of the reference patent.
Regarding claims 1 and 9 of the instant application, claims 1 and 2 of the reference patent recites a DNA polymerase having at least 95% sequence identity to SEQ ID NO:1 and the amino acid substitution Y242A, wherein the DNA polymerase has lower exonuclease activity compared to SEQ ID NO:1, the same strain displacement compared to SEQ ID NO:1, and an improved extension rate  compared to SEQ ID NO:1 (Column 2, lines 4-7 and Column 21, lines 29-46). Therefore, claims 1-2 of the reference patent anticipates claims 1 and 9 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.
	Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.
Claims 1, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,829,747 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:
The claims of the instant application and the claims of the reference patent are both directed to mutants of the DNA polymerase of SEQ ID NO:1 or 2.  SEQ ID NO:1 and 2 of the instant application are identical to SEQ ID NO:1 and 2, respectively, of the reference patent.
Regarding claims 1, 4 and 9 of the instant application, claims 1 and 13 of the reference patent recites a DNA polymerase having at least 90% sequence identity to SEQ ID NO:1 and comprises the amino acid substitutions T529M+S366A+A547F+Y242A, which  has lower exonuclease activity compared to SEQ ID NO:1, the same strain displacement compared to SEQ ID NO:1, and an improved extension rate  compared to SEQ ID NO:1 (see Column 2, lines 4-7 and Column 20, lines 46-64). Therefore, claims 1 and 13 of the reference patent anticipates claims 1, 4 and 9 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.
	Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Conclusion

	Claims 1 and 4-13 are pending.

	Claims 5-8 and 12-13 are withdrawn.

	Claims 1, 4 and 9-11 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652